Citation Nr: 0815655	
Decision Date: 05/13/08    Archive Date: 05/23/08

DOCKET NO.  03-05 378A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Medical Center in Canandaigua, 
New York

THE ISSUES

1.  Entitlement to payment or reimbursement of medical 
expenses incurred during hospitalizations from July 15-17, 
2002, and August 13-14, 2002, at the Canton-Potsdam Hospital.

2.  Entitlement to payment or reimbursement of medical 
expenses incurred during a hospitalization from July 17-19, 
2002, at the Fletcher Allen Hospital.

(The additional claims for service connection for tinnitus, 
right knee, and bilateral shoulder disorders and a claim for 
compensation pursuant to 38 U.S.C.A. § 1151 for 
arteriosclerotic heart disease due to VA medical treatment 
are addressed in a separate decision).


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1949 to 
May 1952.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a July 2002 decision by the Department of Veterans 
Affairs Medical Center (VAMC) in Canandaigua, New York.  

The veteran was admitted to the Canton-Potsdam Hospital on 
July 15, 2002, for cardiac/heart symptoms and was transferred 
on July 17, 2002, to the Fletcher Allen Hospital for further 
treatment.  Records from the Fletcher Allen Hospital indicate 
he was transferred "semi-urgently" and remained 
hospitalized until discharged on July 19, 2002.  He again was 
admitted to the Canton-Potsdam Hospital for chest pain from 
August 13, 2002 to August 14, 2002.  

While the agency of original jurisdiction (i.e., the VAMC) 
has only formally adjudicated the issue of entitlement to 
payment or reimbursement for medical expenses incurred during 
the initial hospitalization from July 15-17, 2002, at the 
Canton-Potsdam Hospital, it appears the veteran actually 
wants to be reimbursed for all of his medical expenses that 
he incurred for the entire period described above for his 
cardiac disorder.  Accordingly, the Board has amended his 
claim to include the subsequent hospitalizations.

The Board previously remanded this case in November 2003 for 
further development.  However, the medical expenses claims 
file, more commonly known as the duplicate Consolidated 
Health Record (CHR) file or Medical Administrative Services 
(MAS) folder, was apparently not associated with the general 
claims file upon return of the case to the Board.  Therefore, 
it is unclear whether this development was completed.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by 
the Board confers on the claimant, as a matter of law, the 
right to compliance with the remand orders).


REMAND

There are two controlling statutes for medical reimbursement 
claims - 38 U.S.C.A. § 1728 and 38 U.S.C.A. § 1725.  Under 
38 U.S.C.A. § 1728, payment or reimbursement of the expenses 
of care not previously authorized, in a private or public 
hospital not operated by VA, may be paid when the veteran 
received care for:  (a) an adjudicated service-connected 
disability; (b) non-service-connected disabilities associated 
with and held to be aggravating an adjudicated service-
connected disability; (c) any disability of a veteran who has 
a total disability permanent in nature resulting from a 
service-connected disability; or (d) any illness, injury or 
dental condition in the case of a veteran who is 
participating in a rehabilitation program under 38 U.S.C. 
Chapter 31 and who is medically determined to be in need of 
hospital care or medical services for any of the 
reasons enumerated in Sec. 17.48(j).  38 U.S.C.A. § 
1728(a)(2) (West 2002); 38 C.F.R. § 17.120(a) (2007).  

In contrast, under 38 U.S.C.A. § 1725, pursuant to the 
Veterans Millennium Health Care and Benefits Act, payment or 
reimbursement of non-VA emergency medical services for 
nonservice-connected disorders for veteran's without 
insurance is available if certain conditions are met.  38 
U.S.C.A. § 1725 (West 2002); 38 C.F.R. §§ 17.1000-17.1008 
(2007).  

The VAMC denied the veteran's claim under 38 U.S.C.A. § 1728 
because he currently does not have any service-connected 
disability.  It does not appear the VAMC also considered his 
medical expenses claim under 38 U.S.C.A. § 1725 for a 
nonservice-connected disability.  In a separate decision, the 
Board is remanding the claim for § 1151 compensation for his 
cardiac disorder to the Regional Office (RO), via the Appeals 
Management Center (AMC), for further development and 
consideration.  Thus, there remains the possibility that if 
the RO grants his claim for § 1151 compensation, his cardiac 
disorder will be treated in essence as a service-connected 
disability, thereby necessitating the application of 38 
U.S.C.A. § 1728.  However, if his § 1151 claim is denied, 
then application of 38 U.S.C.A. § 1725 for a nonservice-
connected cardiac disorder is warranted.  

In any event, a remand is required for the medical expenses 
claims at issue on several grounds.

First, as already alluded to, the medical expenses claims 
file, otherwise known as the CHR or MAS file, is missing.  
The only documents present in the claims file pertinent to 
the veteran's medical expenses claims at issue are his 
hospitalization records, a copy of the Board's prior November 
2003 remand, and a June 2007 supplemental statement of the 
case (SSOC).  The veteran's original claim for medical 
expenses reimbursement, the initial July 2002 denial, August 
2002 notice of disagreement (NOD), August 2002 statement of 
the case (SOC), and September 2004 substantive appeal (VA 
Form 9) are missing.   The Board's efforts to obtain the CHR 
file through internal measures were unsuccessful.  Therefore, 
the VAMC should obtain the veteran's CHR file and associate 
it with the rest of the evidence of record for review by the 
Board.  

Second, with regard to the Veterans Claims Assistance Act 
(VCAA), the notice letter sent by the VAMC to the veteran in 
June 2007 is insufficient.  The VAMC should send the veteran 
another VCAA notice letter that notifies him and his 
representative of any information or lay or medical evidence 
not previously provided that is necessary to substantiate his 
medical expenses claims under both § 1725 and § 1728.  The 
notice should indicate what information or evidence should be 
provided by the veteran and what information or evidence VA 
will attempt to obtain on his behalf.  The notice should also 
ask the veteran to provide any evidence in his possession 
pertaining to the claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159.  

Third, it is unclear whether the veteran has coverage under a 
"health-plan contract" within the meaning of 38 C.F.R. 
§ 17.1001(a), which would thereby preclude reimbursement for 
his medical expenses under 38 U.S.C.A. § 1725 if his cardiac 
disorder is ultimately determined to be nonservice-connected.  
In this regard, in the previous November 2003 remand, it was 
noted that he was entitled to "Medicare"  per the August 
2002 rating that confirmed and continued the original 
July 2002 denial of this claim.  The basis for this remark 
was not explained by the VAMC.  Furthermore, in the previous 
November 2003 remand, it was noted there also are records 
from the Iroquois Healthcare Alliance suggesting the veteran 
might otherwise be covered under a "health-plan contract" 
within the meaning of 38 C.F.R. § 17.1001(a).  Consequently, 
the VAMC should determine whether he has coverage under a 
"health-plan contract" for any of his hospitalizations at 
issue.

Fourth, depending on whether the RO grants or denies the 
veteran's claim for § 1151 compensation for a cardiac 
disorder due to VA medical treatment, the VAMC must make a 
determination as to whether his current appeal falls under 
the provisions of 38 U.S.C.A. §§ 1725 or 1728.  As already 
explained, if his § 1151 claim is granted by the RO, his 
cardiac disorder will be treated in essence as 
service connected, thereby necessitating the application of 
38 U.S.C.A. § 1728 for an adjudicated service-connected 
disability.  If, however, on the other hand, his § 1151 claim 
is denied, then application of 38 U.S.C.A. § 1725 for a 
nonservice-connected cardiac disorder is warranted.  

Fifth, and finally, under either 38 U.S.C.A. §§ 1725 and 
1728, it is necessary to determine if any of the three 
hospitalizations for the veteran's cardiac disorder 
constituted emergency treatment in an instance where VA 
facilities were not feasibly available and an attempt to use 
them before hand would not have been reasonable.  This is a 
medical determination that must be made by qualified 
medical personnel.  Therefore, the Board finds that remand is 
necessary for a physician to determine whether any of the 
veteran's three periods of hospitalization or treatment for a 
cardiac disorder was for a medical emergency, if VA 
facilities were feasibly available to provide the type of 
care he needed, and when the medical emergency ended (i.e., 
whether at any point there was "stabilization").



Accordingly, these unauthorized medical expenses claims are 
REMANDED to the VAMC in Canandaigua, New York, for the 
following development and consideration:

1.	Obtain the veteran's CHR file and 
associate it with the general claims 
file so that the Board may review it.    

2.	Send the veteran another VCAA notice 
letter notifying him and his 
representative of (1) any information 
or lay or medical evidence not 
previously provided that is necessary 
to substantiate his unauthorized 
medical expenses claims under both § 
1725 and § 1728; (2) the information or 
evidence that he should provide; (3) 
the information or evidence VA will 
attempt to obtain on his behalf; and 
(4) any evidence in his possession 
pertaining to the claims.

3.	Clarify whether the veteran has 
coverage under a "health-plan 
contract" for any of his 
hospitalizations from July 15-17, 2002, 
and August 13-14, 2002, at the Canton-
Potsdam Hospital, and from July 17-19, 
2002, at the Fletcher Allen Hospital.

4.	Depending on whether the veteran's 
claim for § 1151 compensation for a 
cardiac disorder due to VA medical 
treatment is granted/denied by the RO, 
make a determination as to whether his 
appeal falls under the provisions of 
38 U.S.C.A. § 1725 or § 1728.

5.	If the veteran's medical expenses 
claims fall under the provisions of 38 
U.S.C.A. § 1725 for a nonservice-
connected disability, for all of his 
periods of hospitalizations from July 
15-17, 2002, and August 13-14, 2002, at 
the Canton-Potsdam Hospital, and from 
July 17-19, 2002, at the Fletcher Allen 
Hospital, request a medical opinion 
from the appropriate VA physician 
concerning the following:

(A)	Was the medical situation in 
each instance of such nature 
that a prudent layperson 
reasonably would have expected 
that delay in seeking immediate 
medical attention would have 
been hazardous to life or 
health?

(B)	Were VA facilities feasibly 
available in each instance 
and would an attempt to use 
them beforehand have been 
reasonable?  In addressing 
this question, the physician 
may consider such factors as 
whether VA had a bed 
available, the relative 
distance involved in 
obtaining VA and private 
treatment, the urgency of the 
veteran's medical condition, 
the nature of treatment 
making it necessary or 
economically advisable to use 
non-VA facilities, or if the 
veteran was not responsible 
for going to the non-VA 
facility.  

(C)	When does the record 
demonstrate that the veteran 
became stabilized in each 
instance?  Note that for 
purposes of this question, VA 
defines "stabilized" as 
"no material deterioration of 
the emergency medical 
condition is likely, within 
reasonable medical 
probability, to occur if the 
veteran is discharged or 
transferred to a VA or other 
federal facility."  See 
38 C.F.R. § 17.1001(d).  

      If, on the other hand, the veteran's 
medical expenses claims fall under the 
provisions of 38 U.S.C.A. § 1728 for an 
adjudicated service-connected 
disability, for all of his periods of 
hospitalizations from July 15-17, 2002, 
and August 13-14, 2002, at the Canton-
Potsdam Hospital, and from July 17-19, 
2002, at the Fletcher Allen Hospital, 
request a medical opinion from the 
appropriate VA physician concerning the 
following:

(A)  Was the care rendered in 
each instance in a medical 
emergency of such nature that 
delay would have been 
hazardous to life or health?

(B)  Were VA facilities feasibly 
available in each instance, 
and, if so, would an attempt 
to use them beforehand have 
been reasonable, sound, wise 
or practical?  In addressing 
this question, the physician 
may consider such factors as 
whether VA had a bed 
available, the relative 
distance involved in 
obtaining VA and private 
treatment, the urgency of the 
veteran's medical condition, 
the nature of treatment 
making it necessary or 
economically advisable to use 
non-VA facilities, or if the 
veteran was not responsible 
for going to the non-VA 
facility.  

(C)  Based on sound medical 
judgment, in each instance 
could the veteran have been 
transferred from the non-VA 
facility to a VA medical 
center for continuation of 
treatment at a certain point?  
See 38 C.F.R. § 17.121.    

                      The physician must be 
provided with a copy of the claims 
file, including the CHR file, so that 
he or she can properly address these 
questions.  

6.	Then readjudicate the unauthorized 
medical expenses claims at issue in 
light of the additional evidence 
received since the June 2007 SSOC.  If 
these claims are not granted to the 
veteran's satisfaction, send him and 
his representative another SSOC 
containing the provisions of 
38 U.S.C.A. § 1725 and § 1728 and the 
applicable regulations.  Give them an 
opportunity to respond to it before 
returning the file to the Board for 
further appellate consideration.

The veteran has the right to submit additional evidence and 
argument on the claims the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  These claims must be 
afforded expeditious treatment by the agency of original 
jurisdiction.  The law requires that all claims that are 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for 


additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




                  
_________________________________________________
	KEITH W. ALLEN
	
Veterans Law Judge, Board of Veterans' Appeals Under 
38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court 
of Appeals for Veterans Claims.  This remand is in the nature 
of a preliminary order and does not constitute a decision of 
the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2007).



